TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 23, 2018



                                    NO. 03-17-00503-CR


                                Robert Allan Jones, Appellant

                                               v.

                                 The State of Texas, Appellee


     APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.